U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 24F-2 ANNUAL NOTICE OF SECURITES SOLD PURSUANT TO RULE 24F-2 READ INSTRUCTIONS AT END OF FORM BEFORE PREPARING FORM. 1.Name and address of issuer: iShares Trust 400 Howard Street San Francisco, CA94105 2.The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):[] iShares Asia Developed Real Estate ETF iShares Cohen & Steers REIT ETF iShares Dow Jones U.S. ETF iShares Europe Developed Real Estate ETF iShares High Dividend ETF iShares Industrial/Office Real Estate Capped ETF iShares International Developed Real Estate ETF iShares International Select Dividend ETF iShares Morningstar Large-Cap ETF iShares Morningstar Large-Cap Growth ETF iShares Morningstar Large-Cap Value ETF iShares Morningstar Mid-Cap ETF iShares Morningstar Mid-Cap Growth ETF iShares Morningstar Mid-Cap Value ETF iShares Morningstar Small-Cap ETF iShares Morningstar Small-Cap Growth ETF iShares Morningstar Small-Cap Value ETF iShares Mortgage Real Estate Capped ETF iShares MSCI KLD 400 Social ETF iShares MSCI USA ESG Select ETF iShares North America Real Estate ETF iShares Real Estate 50 ETF iShares Residential Real Estate Capped ETF iShares Retail Real Estate Capped ETF iShares Select Dividend ETF iShares Transportation Average ETF iShares U.S. Aerospace & Defense ETF iShares U.S. Basic Materials ETF iShares U.S. Broker-Dealers ETF iShares U.S. Consumer Goods ETF iShares U.S. Consumer Services ETF iShares U.S. Energy ETF iShares U.S. Financial Services ETF iShares U.S. Financials ETF iShares U.S. Healthcare ETF iShares U.S. Healthcare Providers ETF iShares U.S. Home Construction ETF iShares U.S. Industrials ETF iShares U.S. Insurance ETF iShares U.S. Medical Devices ETF iShares U.S. Oil & Gas Exploration & Production ETF iShares U.S. Oil Equipment & Services ETF iShares U.S. Pharmaceuticals ETF iShares U.S. Real Estate ETF iShares U.S. Regional Banks ETF iShares U.S. Technology ETF iShares U.S. Telecommunications ETF iShares U.S. Utilities ETF 3.Investment Company Act File Number:811-09729 Securities Act File Number:333-92935 4(a).Last day of fiscal year for which this Form is filed:4/30/13 4(b).[] Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer’s fiscal year).(See Instruction A.2) NOTE: IF THE FORM IS BEING FILED LATE, INTEREST MUST BE PAID ON THE REGISTRATION FEE DUE. 4(c).[] Check box if this is the last time the issuer will be filing this Form. 5.Calculation of registration fee: (i)Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f):$31,742,071,484 (ii)Aggregate price of securities redeemed or repurchased during the fiscal year: $22,938,959,793 (iii)Aggregate price of securities redeemed or repurchased during any PRIOR fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission:$0.00 (iv)Total available redemption credits [add Items 5(ii) and 5(iii)]:$22,938,959,793 (v)Net sales if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$8,803,111,691 (vi)Redemption credits available for use in future years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$0.00 (vii)Multiplier for determining registration fee (See Instruction C.9):x.00013640 (viii) Registration fee due [multiply Item 5(v) by Item 5(vii)] (enter “0” if no fee is due): $1,200,744.43 6.Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here:$0.If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here:$0. 7.Interest due if this Form is being filed more than 90 days after the end of the issuer’s fiscal year (see Instruction D):N/A 8.Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $1,200,744.43 9.Date the registration fee and any interest payment was sent to the Commission’s lockbox depository: July 23, 2013 CIK: 0001100663 Method of Delivery: [X]Wire Transfer [ ]Mail or other means SIGNATURES This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Sarah Coutu Sarah Coutu Assistant Secretary Date:July 24, 2013 *Please print the name and title of the signing officer below the signature.
